EXTENSION AGREEMENT TO EXCLUSIVE WORLDWIDE DISTRIBUTION AGREEMENT

 

THIS EXTENSION AGREEMENT TO THE EXCLUSIVE WORLDWIDE DISTRIBUTION AGREEMENT (the
Agreement) is made this 31st day of December, 2008

 

BETWEEN:

 

WATERGEEKS LABORATORIES INC., a company duly incorporated under the laws of
Canada and having its Head Office located at 300-2130 Leckie Place, Kelowna,
British Columbia.

 

(the “ Company”)

 

-and-

 

FRESHWATER TECHNOLOGIES INC., a company duly incorporated under the laws of the
State of Nevada and having its head office located at 30 Denver Crescent, Suite
200, Toronto, Ontario.

 

(the “ Distributor”)

 

RECITALS:

 

1.

Both parties wish to enter into an extension of the Exclusive World Wide
Distribution Agreement

Signed on October 9, 2008 in order to provide sufficient time to complete the
Due Diligence Period as described in Article 5 of the agreement whose closing
date was January 4, 2009.

 

2.

The extension is intended only to establish a new closing date allowing
sufficient time to complete the due diligence process. All other Articles of the
agreement to remain unchanged.

 

ARTICLE 1 ESTABLISHMENT OF NEW CLOSING DATE

 

The Company and the Distributor agree to a revised closing date on or before
FEBRUARY 15, 2009 to permit the Distributor to complete the required due
diligence process with the Company to provide the Due Diligence Materials
described in Articles 5.1 and 5.2 of the October 9, 2008 Exclusive Distribution
Agreement.

 

Both parties agree that all other articles of the October 9, 2008 Agreement will
remain unaltered and in full force as provided in that agreement.

 

IN WITNESS WHEREOF the Parties have executed this Extension Agreement as of the
Effective Date set forth above.

 

WATERGEEKS LABORATORIES INC.

FRESHWATER TECHNOLOGIES INC.

By: /s/ Brent Meikle

By: Max Weissengruber

Name: BRENT MEIKLE

Name: MAX WEISSENGRUBER

Title: PRESIDENT

Title: PRESIDENT & CEO

 

 

 

 

 